Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, and have issued our report thereon dated March 13, 2009. Our audits included the financial statement schedules listed in Item24(a)(3) of the Registration Statement of this Form N-4. These schedules are the responsibility of the Companys management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for its pension and other post-retirement benefits effective December 31, 2006 and January 1, 2008, and for the treatment of modifications or exchange of insurance contracts and income tax contingencies effective January 1, 2007. /s/Ernst & Young LLP Des Moines, Iowa March 13, 2009 0904-1051199 Principal Life Insurance Company Schedule I Summary of Investments Other than Investments in Related Parties As of December 31, 2008 Amount at Which Shown in the Statement of Type of investment Cost Value Financial Position (in millions) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 538.6 $ 584.9 $ 584.9 States, municipalities and political subdivisions 2,113.8 2,025.5 2,025.5 Foreign governments 462.1 478.5 478.5 Public utilities 2,483.5 2,287.6 2,287.6 Redeemable preferred 116.8 85.0 85.0 All other corporate bonds 29,759.8 25,217.7 25,217.7 Mortgage-backed and other asset-backed securities 10,318.6 7,384.8 7,384.8 Total fixed maturities, available for sale 45,793.2 38,064.0 38,064.0 Fixed maturities, trading 752.1 752.1 752.1 Equity securities, available-for-sale Common stocks: Industrial, miscellaneous and all other 6.1 16.5 16.5 Non-redeemable preferred stock 294.2 217.7 217.7 Total equity securities, available-for-sale 300.3 234.2 234.2 Equity securities, trading 125.7 125.7 125.7 Mortgage loans 12,702.9 XXXX 12,633.8 Real estate, net: Real estate acquired in satisfaction of debt 25.6 XXXX 25.6 Other real estate 893.1 XXXX 889.6 Policy loans 881.4 XXXX 881.4 Other investments 2,082.0 XXXX 2,081.8 Total investments $ 63,556.3 XXXX $ 55,688.2 Principal Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2008, 2007 and 2006 and for each of the years then ended Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in millions) 2008: U.S. Asset Accumulation $ 1,837.4 $ 8,344.8 $ 39,983.6 $ 523.2 $ 2,776.5 $ 2,723.2 $ 243.2 $ 775.5 Global Asset Management - (18.4) - - 423.1 Life and Health Insurance 2,132.7 7,626.9 3,833.3 3,476.1 669.3 2,921.8 131.9 964.1 Corporate - 2.5 (252.0) 5.8 44.8 (11.0) - (182.5) Principal Life Insurance Company $ 3,970.1 $ 15,974.2 $ 43,564.9 $ 4,005.1 $ 3,472.0 $ 5,634.0 $ 375.1 $ 1,980.2 2007: U.S. Asset Accumulation $ 1,163.3 $ 8,147.7 $ 37,635.5 $ 710.8 $ 2,732.9 $ 2,807.7 $ 255.0 $ 798.0 Global Asset Management - 33.6 - - 410.9 Life and Health Insurance 1,463.4 7,472.6 3,402.8 3,671.6 689.1 3,111.4 96.4 1,011.4 Corporate - 2.6 (244.2) 5.3 96.9 (10.5) - (107.6) Principal Life Insurance Company $ 2,626.7 $ 15,622.9 $ 40,794.1 $ 4,387.7 $ 3,552.5 $ 5,908.6 $ 351.4 $ 2,112.7 2006: U.S. Asset Accumulation $ 985.6 $ 7,719.3 $ 34,570.0 $ 462.3 $ 2,536.6 $ 2,391.3 $ 170.6 $ 729.9 Global Asset Management - 52.1 - - 338.5 Life and Health Insurance 1,280.3 7,282.2 3,045.0 3,598.7 692.5 2,910.3 66.2 1,021.8 Corporate - 2.7 (218.7) 5.2 71.6 (8.3) - (96.0) Principal Life Insurance Company $ 2,265.9 $ 15,004.2 $ 37,396.3 $ 4,066.2 $ 3,352.8 $ 5,293.3 $ 236.8 $ 1,994.2 Principal Life Insurance Company Schedule IV - Reinsurance As of December 31, 2008, 2007 and 2006 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in millions) 2008: Life insurance inforce $ 242,356.4 $ 70,463.9 $ 2,593.2 $ 174,485.7 1.5% Premiums: Life insurance $ 1,470.9 $ 121.1 $ 9.8 $ 1,359.6 0.7% Accident and health insurance 2,819.6 174.0 (0.1) 2,645.5 - Total $ 4,290.5 $ 295.1 $ 9.7 $ 4,005.1 0.2% 2007: Life insurance inforce $ 238,424.2 $ 61,442.3 $ 2,823.5 $ 179,805.4 1.6% Premiums: Life insurance $ 1,528.0 $ 107.9 $ 160.1 $ 1,580.2 10.1% Accident and health insurance 2,976.4 168.8 (0.1) 2,807.5 - Total $ 4,504.4 $ 276.7 $ 160.0 $ 4,387.7 3.6% 2006: Life insurance inforce $ 218,876.7 $ 53,308.8 $ 3,078.9 $ 168,646.8 1.8% Premiums: Life insurance $ 1,302.2 $ 98.3 $ 117.2 $ 1,321.1 8.9% Accident and health insurance 2,927.1 182.1 0.1 2,745.1 - Total $ 4,229.3 $ 280.4 $ 117.3 $ 4,066.2 2.9%
